voluntary dismissal of this appeal. Cause appearing, we

                                     ORDER this appeal DISMISSED. 2




                                               Pickering
                                                                          •

                                                     J.                                    J.
                       Parraguirre                              Saitta



                       cc: Hon. David B. Barker, District Judge
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk
                            Jeremy James Lawrence Petersen
                            Cheryl Carpenter, Court Recorder




                             2 In
                                light of this order, we deny as moot court recorder Cheryl
                       Carpenter's motion for an extension of time to prepare the transcripts
                       requested in this appeal.
SUPREME COURT
        OF
     NEVADA

                                                           2
(0) 1947A    (4teria